Citation Nr: 1615286	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2007.

This matter came to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in May 2013; the transcript is of record.

This matter was remanded in October 2013.

The issue of entitlement to an initial increased rating for allergic rhinitis for the period from June 15, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period from November 24, 2007 to June 14, 2010, the Veteran's allergic rhinitis is manifested by greater than 50 percent obstruction of nasal passage on both sides but without nasal polyps.  


CONCLUSION OF LAW

For the period from November 24, 2007 to June 24, 2010, the criteria for a disability rating of 10 percent for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In September 2007, a VCAA letter was sent to the Veteran with regard to his claim of service connection for allergic rhinitis.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appeal of a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issue was identified, the undersigned emphasized the need for evidence supporting a worsening of his service-connected disability.  There was a discussion of possible evidence that could substantiate the claim.  Thereafter, the issue was remanded for another VA examination to assess the severity of his condition.

For the period prior to June 15, 2010, all necessary development has been accomplished, to include substantial compliance with the Board Remand (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records and post-service VA treatment records, and lay statements and testimony from the Veteran.  As will be detailed in the Remand below, the Board has determined that records must be sought for the period from February 2015 but for the period prior to June 15, 2010 the Board is able to award a 10 percent rating for allergic rhinitis based on the medical evidence of record.  For the period prior to June 15, 2010, there is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For the period prior to June 15, 2010, the Veteran underwent a VA examination in October 2007.  For this period, the examination report is collectively thorough and contains sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issue on appeal for the period prior to June 15, 2010.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's allergic rhinitis has been evaluated noncompensably disabling under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id.

The pre-discharge October 2007 VA examination report reflects a history of allergic rhinitis with symptoms starting in 2004.  He complained of a chronic runny nose, stuffy nose, sinus congestion, recurrent sneezing with itching watery eyes.  He denied a history of previous sinus infections.  He denied treating with antibiotics in the past.  He reported that symptoms are present at all times to some degree but are worse in the autumn.  His treatment consisted of Flonase, one puff to each nostril daily, and one tab of Allegra daily.  The above modalities provide good relief and no side effects.  On examination, the septum was midline and without deviation or perforations.  The nasal mucosa was slightly swollen and boggy bilaterally.  The left nasal passage was approximately 50 percent occluded and the right nasal passage was approximately 50 percent occluded.  The sinus areas were non-tender on palpation.  The mouth and throat were without inflammation, lesion, or deformity.  There was no apparent difficulty with swallowing and the teeth were in good condition.

A 10 percent evaluation is warranted for "greater than 50 percent obstruction of the nasal passage on both sides."  The examiner found approximately 50 percent occlusion on both sides of the nasal passage.  In light of the examiner's findings of approximately 50 percent occlusion and the Veteran's complaints of continuous symptoms in the form of runny and stuffy nose, congestion, sneezing, and watery eyes, the Board finds that a 10 percent disability rating is warranted for the Veteran's allergic rhinitis, effective November 24, 2007, which corresponds to the day following separation from service.  Such rating is warranted through June 14, 2010.  The Board notes that the Veteran underwent another VA examination on June 15, 2010 to assess the severity of his allergic rhinitis symptoms.  The period from June 15, 2010, is addressed in the Remand below.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board finds the severity of the Veteran's service-connected allergic rhinitis is fully contemplated by the rating criteria for the period prior to June 15, 2010.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Board notes that a claim for a TDIU was denied in a November 2015 rating decision.  Such rating decision and examination reports reflect that the Veteran had been employed in a full-time capacity for the prior two plus years and prior to this he was attending school.  While the Veteran's allergic rhinitis may cause interference with employment, there is no suggestion from the Veteran that his allergic rhinitis has precluded gainful employment.  Thus, the Board does not find that a claim for a TDIU has been reasonably raised by the record, and thus the Board finds it unnecessary to consider entitlement.

Finally, the Board notes that in the Veteran's October 2008 notice of disagreement he expressed that an award of 10 percent for allergic rhinitis would constitute a full grant of the benefit sought on appeal.  For such reason, the Board finds that the award of a 10 percent rating for the period from November 24, 2007 to June 14, 2010, constitutes a full grant of the benefit sought on appeal as to his allergic rhinitis appeal.  


ORDER

For the period from November 24, 2007 to June 14, 2010, a 10 percent rating for allergic rhinitis is granted.


REMAND

The September 2015 VA examination report reflects that the examiner referenced treatment records that the Veteran provided reflecting recent allergy tests at ARC with Dr. Otto.  The examiner noted that he has been to the doctor three times in the recent past from February to May 2015.  He reported problems such as more headaches, sore throats, fatigue, coughing, throat mucous, sneezing and runny nose.  The VA examiner noted that a May 2015 treatment report from Dr. Otto noted an increase in symptoms.  Testing showed allergies to grasses and live oak.  An attempt should be made to obtain the records from Dr. Otto.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete an appropriate authorization with regard to ARC/Dr. Otto.  Thereafter, request the treatment records from ARC/Dr. Otto and associate with the virtual folder.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After completion of the above, review the expanded record and readjudicate the allergic rhinitis issue for the period from June 15, 2010.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


